ORDER
By order filed on February 11, 2016, we suspended respondent Amanda Lyn Ruffing for a minimum of 30 days, effective 14 days from the date of the order. Respondent has filed an affidavit seeking reinstatement in which she states that she has fully complied with the terms of the suspension order, except for successful completion of the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
*5171. Effective March 26, 2016, respondent Amanda Lyn Ruffing is conditionally reinstated to the practice of law in the State of Minnesota.
2. By February 11, 2017, respondent shall comply with Rule 18(e)(3), Rules on Lawyers Professional Responsibility (RLPR), by filing with the Clerk of Appellate Courts and serving upon the Director proof of successful completion of the written‘examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility. Failure to do so shall-result in automatic re-suspension, as provided in Rule 18(e)(3), RLPR. .
BY THE COURT:
/s/-:_ David R. Stras Associate Justice